Citation Nr: 1631258	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-18 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to October 12, 2004 for the award of service connection for major depressive disorder and anxiety, to include whether there is clear and unmistakable error (CUE) in a February 28, 1977 rating decision denying service connection for reactive depression and anxiety.

(The issue of whether there was CUE in a February 9, 1982 decision of the Board of Veterans' Appeals denying service connection for a neurosis is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The appeal presents a somewhat complex procedural history, which is addressed below.


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for a nervous condition was denied in a February 28, 1977 rating decision.  The Board denied service connection for a neurosis in a February 9, 1982 final appellate decision.

2.  On October 12, 2004, VA received the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  A June 4, 2007 rating decision granted service connection for major depressive disorder and anxiety and assigned an effective date of June 2, 2006.  The Veteran subsequently perfected an appeal as to the effective date.

4.  A February 28, 2011 Board decision assigned an effective date of October 12, 2004 for the award of service connection for major depressive disorder and anxiety.  VA notified the Veteran of this decision and no appeal was filed.

5.  In June 2011, the Veteran submitted a freestanding claim for an effective date earlier than October 12, 2004 for the award of service connection for major depressive disorder and anxiety, to include on the basis of CUE in the February 28, 1977 rating decision denying service connection for reactive depression and anxiety.

CONCLUSIONS OF LAW

1.  There is no CUE in the February 28, 1977 rating decision denying service connection for reactive depression and anxiety, as this matter was addressed and subsumed by a Board decision issued on February 9, 1982.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1104 (2015).

2.  The February 28, 2011 Board decision awarding the Veteran an effective date of October 12, 2004 for the award of service connection for major depressive disorder and anxiety is final and binding.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104(a) (2015).

3.  The appeal for an effective date earlier than October 12, 2004 for the award of service connection for major depressive disorder and anxiety is a freestanding claim not justiciable by law.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104(a) (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).  However, for the reasons explained below, the Veteran's claim for an earlier effective date is a freestanding claim which must be denied as a matter of law.  As such, the VCAA is inapplicable.  38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As to the CUE motion, the VCAA is likewise inapplicable.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

The Veteran contends that he is entitled to an effective date prior to October 12, 2004 for the award of service connection for depressive disorder and anxiety.  As part and parcel of this contention, the Veteran also avers that there is CUE in a February 28, 1977 rating decision which denied service connection for reactive depression and anxiety.  For the following reasons, the Board finds that an earlier effective date is not warranted.

A Board decision becomes final on the date stamped on the face of the decision, unless the Chairman of the Board orders reconsideration.  38 C.F.R. § 20.1100 (2015).  A final Board decision is binding based on evidence on file on the date stamped and may not be revised on the same factual basis.  38 U.S.C.A. § 7104 (West 2014).  The only way to vitiate the finality of such a decision, with regard to assignment of an effective date, is via a motion alleging CUE in the prior final decision such that a different effective date would result.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).

The Veteran initially submitted a claim for service connection for a nervous disorder in October 1976.  In a February 28, 1977 rating decision, the RO denied the claim, and the Veteran did not appeal.  In December 1979, he submitted an application to reopen the claim for a nervous condition.  The RO continued the denial in a May 1980 rating decision, and the Veteran perfected an appeal.  On February 9, 1982, the Board issued a final decision denying service connection for a neurosis.  See 38 C.F.R. § 3.104(a).

In October 2004, the Veteran submitted a claim of entitlement to service connection for PTSD.  On the basis of that claim, he was awarded service connection for depressive disorder and anxiety in June 2007.  At that time, the RO assigned an effective date of June 2, 2006, based on correspondence received on that date pertaining to the Veteran's psychiatric symptoms.  The Veteran submitted a timely notice of disagreement with the June 2, 2006 effective date, and subsequently perfected an appeal to the Board regarding the effective date.  On February 28, 2011, the Board issued a decision awarding an earlier effective date of October 12, 2004, the date VA received the claim for PTSD.  The Veteran did not appeal this decision; thus, it is final.  See 38 C.F.R. § 20.1100.

In June 2011, the Veteran submitted the instant claim for an earlier effective date for the award of major depressive disorder and anxiety, to include on the basis of CUE in the February 28, 1977 rating decision and the Board's February 9, 1982 affirmance of that decision.  The Veteran asserted that "[a]ll elements needed to grant service connection [for a psychiatric disorder] were present in 1976 and the [failure] to grant service connection was clearly erroneous."  The Veteran further alleged that VA "disregarded evidence (diagnosis) contained in the medical record"; relied on "unsubstantiated medical conclusions"; failed to "identify medical basis for rejec[t]ion of testimony favorable to the claimant"; and failed to "present, or con[s]ider only independent medical evidence" in evaluating the claim.

As a preliminary matter, with regard to the allegation of CUE in the February 28, 1977 rating decision, the Board finds that that rating decision was subsumed by the February 9, 1982 final Board decision denying service connection for a neurosis.  38 C.F.R. § 20.1104 (when a determination of the agency of original jurisdiction is affirmed by the Board, such determination is subsumed by the final appellate decision).  When a claimant timely appeals a rating decision to the Board, and the Board affirms that determination, as is the case here, the RO's determination is subsumed by the Board's decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000); 38 C.F.R. § 20.1104 (2015).  In that case, a CUE motion with respect to the rating decision may not be brought before the RO, as it is improper for a lower tribunal (here, the RO) to review the decision of a higher tribunal (in this instance the Board).  Brown, 203 F.3d at 1381 (citing Smith v. Brown, 35 F.3d 1516, 1526   (Fed.Cir.1994)).  Indeed, even an unappealed rating decision on a matter subsequently reviewed on the merits by the Board is subsumed by the later Board decision and therefore is not subject to a collateral attack via a motion to revise or reverse based on CUE.  Manning v. Principi, 16 Vet. App 534, 540 (2002) (citing Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 1998)); see also Duran v. Brown, 7 Vet. App. 216, 224 (1994).  In short, when a rating decision is subsumed by a supervening Board decision, then as a matter of law the underlying rating decision may no longer be challenged on the basis of CUE.  Id.; Brown, 203 F.3d 1378, 1381.



As such, the question of whether there was CUE in the February 28, 1977 rating decision is moot.  (As noted above, the Board has addressed whether there is CUE in the February 9, 1982 Board decision in a separate decision.)

As to the claim for an effective date prior to October 12, 2004 for the award of service connection for major depressive disorder and anxiety, the Board finds that the claim has no legal basis and must therefore be dismissed.

The Board reiterates that an effective date based on an earlier claim that became final and binding requires a collateral attack on the prior decision with a showing of CUE in the prior decision.  See Rudd, 20 Vet. App. at 299; Flash v. Brown, 8 Vet. App. 332, 340 (1995).  In this case, while the Veteran has asserted CUE in the February 28, 1977 rating decision and the February 9, 1982 Board decision, he has not specifically identified any errors in the February 28, 2011 Board decision assigning the challenged effective date.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (CUE must be pled with specificity).  Absent a showing of CUE, there is no basis for a freestanding earlier effective date claim from matters addressed in a prior, final and binding decision.  See Rudd, 20 Vet. App. at 299.  In such circumstances, the appeal for an earlier effective date must be dismissed.  The Board does not have jurisdiction to revisit the matter on appeal, as it has been addressed by the Board on a previous occasion.

	(CONTINUED ON NEXT PAGE)



ORDER

The claim for entitlement to an effective date earlier than October 12, 2004 for an award of service connection for major depressive disorder and anxiety is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


